     Daniel R. Watkins
 1   Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Eran S. Forster
 3   Nevada State Bar No. 11124
     eforster@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Ste. 265
     Las Vegas, NV 89123
 6   Office:(702) 901-7553; Fax: (702) 974-1297
     Attorneys for Plaintiff Saeed Azizi
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
10                                       DISTRICT OF NEVADA

11   SAEED AZIZI,                                            Case No.: 2:15-cv-00755-RFB-PAL
                           Plaintiff,
12   vs.
13   ELDORADO RESORTS CORPORATION, a
     Florida Corporation; MICHAEL MARRS;
14   BRUCE POLANSKY; KRISTEN BECK;                           Joint Stipulation to Extend Time for Filing
     DOMINIC TALEGHANI; JAMES GRIMES;                                       Pretrial Order
15   and DOES 1-50, inclusive,
16                         Defendants.
17
18           Pursuant to LR 6-1, 6-2 and 7-1, Plaintiff Saeed Azizi (“Plaintiff”) and Defendant
19   Eldorado Resorts Corporation (“Eldorado”), by and through their undersigned counsel, hereby
20   request that the Pretrial Order Deadlines be extended as follows:
21           Saeed Azizi (Case No.: 2:15-cv-00755-RFB-PAL), Andrew Moser (Case No.: 2:15-cv-
22   00757-RFB-PAL), Steven Olshansky (Case No.: 2:15-cv-01017-RFB-PAL) and Teresa Bouch
23   (Case No.: 2:15-cv-01023-RFB-PAL) be extended from December 7, 2018 to December 21,
24   2018;
25           Gail Barnes (Case No.: 2:15-cv-01026-RFB-PAL), Marcella Parr (Case No.: 2:15-cv-
26   01030-RFB-PAL), Don Parr (Case No.: 2:15-cv-01028-RFB-PAL), Julie Santovito (Case No.:
27   2:15-cv-01032-RFB-PAL) and Mohammed Ali Sekkat (Case No.: 2:15-cv-01029-RFB-PAL) be
28   extended from December 21, 2018 to January 4, 2019; and




                            Joint Stipulation to Extend Time for Filing Pretrial Order
                                                       -1-
 1          Joseph Cardinale (Case No.: 2:15-cv-01492-RFB-PAL), Raymond Coury (Case No.:
 2   2:15-cv-01488-RFB-PAL), Ann Hanit Harel (Case No.: 2:15-cv-01497-RFB-PAL), Shan
 3   Iannazzo (Case No.: 2:15-cv-01494-RFB-PAL), Paula Newman (Case No.: 2:15-cv-01486-RFB-
 4   PAL) and Daniel Prussak (Case No.: 2:15-cv-01496-RFB-PAL) be extended from January 10,
 5   2019 to January 18, 2019.
 6          The parties seek the additional time to fully complete the Pre-Trial Orders, given the
 7   large number of orders being submitted. This request is not for purposes of delay.
 8          Dated this 7th day of December, 2018.
 9
     WATKINS & LETOFSKY, LLP                                OGLETREE, DEAKINS, NASH, SMOAK
10                                                          & STEWART, P.C.
11
12   /s/ Eran S. Forster                                    /s/ Jill Garcia
13
     Daniel R. Watkins                                      Anthony L. Martin
14   Eran S. Forster                                        Jill Garcia
     8215 South Eastern Avenue, Suite 265                   Suite 1500
15   Las Vegas, NV 89123                                    3800 Howard Hughes Parkway
     Telephone: 702.901-7553                                Las Vegas, NV 89169
16
     Attorneys for Plaintiff Saeed Azizi                    702.369.6800
17                                                          Attorneys for Defendants Eldorado Resorts
                                                            Corporation and Michael Marrs
18
19
20
        IT IS SO ORDERED
21
22      DATED: December 14, 2018
23
24
        ______________________________
25      UNITED STATES DISTRICT JUDGE
26
27
28
           IT IS SO ORDERED

           DATED:
                           Joint Stipulation to Extend Time for Filing Pretrial Order
                                                      -2-
